DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to the filing of 7/2/2021. Applicant's request for reconsideration of the finality of the rejection of the last Office action is considered and, the finality of that action is withdrawn.

In view of the Appeal Brief filed on 7/2/2021, PROSECUTION IS HEREBY REOPENED. A non-final Office action is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/THOMAS K PHAM/           Supervisory Patent Examiner, Art Unit 2872 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Liu et al (US 9703076).

Regarding Claim 1, Liu teaches an optical lens (abstract; figs. 1A, 2A and 3A), comprising: 



a sum of refractive powers of the first lens and the second lens being negative (col. 26 –col. 27, Table 5, focal lengths for lens 1 and 2) , a sum of refractive powers of the third lens, the fourth lens and the fifth lens being positive (col. 27,  table 5, focal lengths for lenses 3-5);

the first lens being a glass lens with a negative refractive power, the second lens being a plastic lens (col. 26 –col. 27, Table 5, focal lengths for 1st; material for 1st lens is glass).
the third lens, the fourth lens and the fifth lens being composed of one glass lens with an Abbe number of larger than 60 and two plastic lenses (col. 26 –col. 27, Table 5, 4th lens is made of glass with Abbe number 64.1983; 3rd and 5th lenses are made of plastics), and a full field of view of the optical lens being greater than 120 degrees (col. 26 –col. 27, Table 5, gives HAF = 100 deg., so a full field of view is 200 deg.).

Regarding Claim 2, Liu teaches the optical lens as claimed in claim 1, wherein a total track length of the optical lens is smaller than 20 mm (col. 15, line 18-20; line 50-52; and col. 16, line 15-16 give 0.5 ≤ HOS/f ≤ 30; col. 26 –col. 27, Table 5, give f = 1.88752 mm, so a total track length TTL = HOS, 0.994 ≤ HOS ≤ 56.64 mm).



Regarding Claim 4, Liu teaches that the optical lens as claimed in claim 1, wherein an F-number of the optical lens is larger than 1.8 (col. 26 –col. 27, Table 5, give F-number = 2.4).

Regarding Claim 5, Liu teaches the optical lens as claimed in claim 1, wherein 555 nm visible light passes the optical lens to form a first focal plane, the first focal plane crosses an optical axis of the optical lens to form a first intersection, 850 nm infrared light passes the optical lens to form a second focal plane, the second focal plane crosses the optical axis of the optical lens to form a second intersection, and a 
(Note that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113 ; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114); see also MPEP §2111.04)).
(This portion related to refractive function of the lens system. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Liu is same to that recited in the claim 1, then it is expect the refractive function provided by Liu has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).



a first lens, a second lens, a third lens, a fourth lens and a fifth lens arranged in order from a magnified side to a minified side (fig. 3A, 310, 320, 330, 340, 350), 

a sum of refractive powers of the first lens and the second lens being negative (col. 26 –col. 27, Table 5, focal lengths for lens 1 and 2) , a sum of refractive powers of the third lens, the fourth lens and the fifth lens being positive (col. 27,  table 5, focal lengths for lenses 3-5);

the first lens being a glass lens with a negative refractive power, the second lens being a plastic lens (col. 26 –col. 27, Table 5, focal lengths for 1st; material for 1st lens is glass).

the third lens, the fourth lens and the fifth lens being composed of one glass lens with an Abbe number of larger than 60 and two plastic lenses (col. 26 –col. 27, Table 5, 4th lens is made of glass with Abbe number 64.1983; 3rd and 5th lenses are made of plastics),

a displacement between a focal point of the optical lens measured at 85°C and a focal point of the optical lens measured at - 40°C being less than 10µm (this portion related to thermal property/function of the lens system. In product and apparatus claims 

Regarding Claim 7, Liu teaches the optical lens as claimed in claim 1, wherein respective refractive powers of the first lens to the fifth lens are negative, positive, positive, negative and positive (see fig. 5A; col. 35, Table 9, give respective focal length of the lens system as negative, positive, positive, negative and positive. –it is obvious for one skilled in art to have the -++-+ configuration for purpose to increase aperture value and improve the imaging quality for use in compact cameras (abstract, line 10-12)).

Regarding Claim 8, Liu teaches the optical lens as claimed in claim 1, wherein the second lens, the fourth lens and the fifth lens are aspheric lenses (col. 27, Table 6, see aspheric coefficients for surfaces A4, A8 and A10).



Regarding Claim 10, Liu teaches that the optical lens as claimed in claim 1, wherein respective shapes of the first lens to the fifth lens are meniscus, meniscus, biconvex, meniscus and biconvex (see fig. 5A, 510, 520, 530, 540, 550; and col. 35, Table 9, curvatures of the lenses ).

Regarding Claim 11, Liu teaches the optical lens as claimed in claim 1, wherein a total number of lenses in the optical lens is no more than seven (fig. 3A, 310, 320, 330, 340, 350; --5 lenses).

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  




/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872